Citation Nr: 0434502	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  95-25 953	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1973 to January 1976 and from September 1977 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for GERD and assigned a 0 percent disability rating effective 
from October 25, 1999.  The veteran subsequently perfected an 
appeal as to the assigned compensation level in that 
determination.  

In a March 2001 decision the Board denied the veteran's 
increased rating claims for low back and skin disorders and 
remanded his increased rating claim for GERD for additional 
development.  The RO, in a March 2003 rating decision, 
granted entitlement to an increased 10 percent disability 
rating for GERD effective from October 25, 1999.  As a higher 
schedular evaluation for this disability is possible, the 
issue of entitlement to an increased rating remains before 
the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim.

2.  The evidence demonstrates the veteran's service-connected 
GERD is presently manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, but that the disorder is not productive of a 
considerable impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected GERD have not been met. 
38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence necessary to substantiate his claim by 
correspondence dated in October 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in October 2003 was not given 
prior to the first agency or original jurisdiction (AOJ or 
RO) adjudication of the claim, the notice was provided by the 
AOJ prior to the most recent transfer of the veteran's case 
to the Board.  The issue was re-adjudicated and supplemental 
statements of the case provided to the veteran in October 
2003 and August 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the October 2003 notice letter provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claim and identified 
which parties were expected to provide such evidence.  
Although the letter did not specifically address the VCAA 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in a March 2003 supplemental statement of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the notice letter was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's available service 
medical records and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  Therefore, the Board finds 
further attempts to obtain any additional evidence would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that VA medical opinions pertinent to the matter on 
appeal were obtained in August 2001 and April 2002.  The 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.

Factual Background

Service medical records show an upper gastrointestinal 
radiology (UGI) series in March 1986 revealed a small sliding 
hiatal hernia with reflux.  An examiner noted the veteran's 
chest pains were probably secondary to his hiatal hernia with 
reflux.  The veteran's February 1994 retirement examination 
revealed no clinical abnormalities of the abdomen or viscera.  
In his report of medical history he denied frequent 
indigestion or stomach or intestinal trouble.  The examiner 
noted the veteran reported a tendency to get a full sensation 
with sensations of pressure to the mid chest after eating, 
but that he denied any problem swallowing.  

Records dated in April 1994 show he complained of fullness in 
the mid-chest area about five minutes after eating, but that 
he denied any symptoms of heartburn or symptomatic reflux.  A 
UGI series study at that time was normal, with no evidence of 
hiatal hernia or esophageal reflux.  A May 1994 report noted 
complaints of epigastric pain related to his having eaten 
spicy food the previous night.  The veteran was provided 
medication and instructed to return to the clinic if there 
was no improvement in 72 hours. 

In correspondence dated in October 1999 the veteran requested 
entitlement to service connection for a hiatal hernia.  He 
noted he had been treated for this disorder during active 
service.  

VA medical records dated in November 1999 show the veteran 
complained of a burning in his chest and a sour taste in his 
mouth at times.  He stated Zantac usually helped, but that he 
had run out.  He denied any nausea, vomiting, abdominal pain, 
or melena.  The examiner's assessment was GERD and a refill 
for Zantac was provided.  In June 2000, the veteran reported 
medication helped, but that he had problems when he ate spicy 
foods.  Records dated in August 2000 show he reported his 
reflux had increased in severity and that he had vomited 
after eating, experienced regurgitation, and had seen blood 
in his stool approximately one month earlier.  He denied any 
hematemesis.  The diagnoses included GERD.  The veteran was 
provided a prescription for Prevacid and instructed to stop 
Zantac.  An October 2000 report noted the veteran was still 
symptomatic with reflux.

A March 2001 gastroenterology consult noted the veteran 
complained of chronic heartburn-like symptoms over the 
previous 6 months exacerbated by chocolate, beer, caffeine, 
and spicy foods.  He reported intermittent relief with 
Prevacid and denied any nausea, vomiting, diarrhea, 
constipation, or weight loss.  The diagnosis was chronic 
GERD.  The veteran was advised to make life style 
modifications like avoiding foods that exacerbated his 
heartburn.

On VA examination in August 2001 the veteran complained of 
persistent symptoms requiring a daily regimen of Prevacid.  
He described retrosternal chest pain brought about by heavy 
meals, coffee, chocolate, and milk.  He stated his symptoms 
were worse at night and that he had elevated the head of his 
bed by 30 degrees so he could sleep.  The examiner noted 
there was no evidence of dysphagia, arm pain, hematemesis, 
melena, regurgitation, nausea, or vomiting.  On examination 
the veteran was in no acute distress and his abdomen was 
soft, nontender, nondistended, and mildly obese.  It was 
noted that a September 2000 UGI series study had been normal, 
with no evidence of hiatal hernia or esophageal reflux.  The 
diagnosis was reflux esophagitis established in 1986 on 
chronic medical therapy with Prevacid, but no chronic 
sequelae at that time.  

At his VA examination in April 2002 the veteran reported that 
despite the use of Prevacid he continued to experience 
symptoms on a regular basis with flare-ups five times per 
month.  The examiner noted the veteran was well developed, 
well nourished, and in no acute distress.  There was no 
history of Barrett's esophagitis, hematemesis, nausea, 
vomiting, melena, or bright red blood per rectum.  The 
diagnosis was GERD secondary to hiatal hernia, since 1986, 
currently treated with diet modification and Prevacid.  

VA medical records dated in March 2003 show the veteran 
complained of increased epigastric/chest pains radiating into 
the arms a couple of times per day lasting two to three 
minutes.  He reported nausea, vomiting, and regurgitation, 
but no blood in stools or change in bowel habits.  The 
diagnosis was GERD and the treatment plan included a trial of 
Aciphex.  He was instructed to add Zantac to his morning 
medication regimen if symptoms were not reduced.

In an April 2003 statement the veteran, in essence, report 
that his GERD was manifested by a struggle to breathe after 
episodes of regurgitation due to foods or fluids in his 
esophagus, stomach and throat burning, terrible pains in his 
chest, and pain to the shoulders and arms during and after 
these episodes.  He stated it took a very long time for the 
symptoms to clear before he became functional again.  He 
stated there had been numerous times when he had experienced 
difficulty swallowing foods and liquids and that he had to be 
careful and eat slowly.  He claimed that the process affected 
his activities of daily life.  In a July 2003 statement he 
stated it usually took several hours for him to regain total 
composure after an attack, that his chest and throat burned, 
and that he had difficulty swallowing during these periods.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

The Rating Schedule provides a 10 percent rating for hiatal 
hernia when there are two or more of the symptoms required 
for a 30 percent rating but of lesser severity than is 
required for that evaluation; a 30 percent rating with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by substernal or arm 
or shoulder pain, all of which is productive of a 
considerable impairment of health; and a 60 percent rating 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2004).  A regulatory 
amendment, effective July 2, 2001, made changes to the 
schedular criteria for evaluating diseases of the digestive 
system; however, the criteria for evaluating hiatal hernia 
were unchanged.  

Based upon review of the entire record, the Board finds 
persuasive medical evidence demonstrates that the veteran's 
service-connected GERD is presently manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by substernal or arm 
or shoulder pain, but that the disorder is not productive of 
a considerable impairment of health.  In fact, the August 
2001 VA examiner noted the veteran had no chronic sequelae at 
that time.  The April 2002 examiner noted that the veteran 
was well developed, well nourished, and in no acute distress.  
Although records show the veteran requires medication as much 
as twice per day, his assertions that the disability is more 
severely disabling are unsupported by objective medical 
findings of a considerable impairment of health.  There is 
also no probative evidence of vomiting, material weight loss, 
hematemesis or melena with moderate anemia, or any other 
symptom combinations productive of severe impairment of 
health.  Therefore, the Board finds that a higher or staged 
rating for the veteran's service-connected disability is not 
warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to a rating in excess of 10 percent for GERD is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



